DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 15, and 23 are objected to because of the following informalities:
Claims 8, 15,  and 23 missing a period (.) at the end of the claims, accordingly. 
Appropriate corrections are required.

Double Patenting
Claims 1-7, 9-10, 12-22, 25-27 directed to the same invention as that of claims 1-20 of commonly assigned US Patent 11,322,065 B2. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7, 9-10, 12-22, 25-27 are rejected on the ground of statutory type double patenting as being unpatentable over claims 1-20, respectively, of US Patent 11,322,065 B2.
Limitations of the present invention and corresponding US Patent 11,322,065 B2 are listed in the following table for claim 1.

Claim 1 of Present Invention
Claim 1 of Patent 11,322,065 B2
A display device comprising:
A display device comprising:
a substrate including a display area and a non-display area:
a substrate including a display area and a non-display area;
an external common voltage line, an external initialization voltage line and an external driving voltage line disposed in the non-display area;
an external common voltage line disposed in the non-display area;
and an external initialization voltage line and an external driving voltage line disposed in the non-display area,
a plurality of pixels and a common voltage line disposed in the display area:
a plurality of pixels and a common voltage line disposed in the display area;
and a driving voltage line connected to each of the plurality of pixels,
a driving voltage line connected to each of the plurality of pixels;
wherein a subset of the plurality of pixels overlaps the common voltage line in the display area in a plan view,
wherein a subset of the plurality of pixels overlaps the common voltage line in the display area in a plan view,
the external common voltage line and the common voltage line are connected to each other, and
the external common voltage line and the common voltage line are connected to each other,
each of the external initialization voltage line, the external driving voltage line, and the external common voltage line includes a plurality of portions that are separated from each other.
each of the external initialization voltage line, the external driving voltage line, and the external common voltage line includes a plurality of portions that are separated from each other, 

and each of the plurality of portions is connected to each other through a connecting member.


Claim 2 of Present Invention
Claim 1 of Patent 11,322,065 B2
Claim 3 of Present Invention
Claim 2 of Patent 11,322,065 B2
Claim 4 of Present Invention
Claim 3 of Patent 11,322,065 B2
Claim 5 of Present Invention
Claim 4 of Patent 11,322,065 B2
Claim 6 of Present Invention
Claim 5 of Patent 11,322,065 B2
Claim 7 of Present Invention
Claim 6 of Patent 11,322,065 B2
Claim 9 of Present Invention
Claim 7 of Patent 11,322,065 B2
Claim 10 of Present Invention
Claim 8 of Patent 11,322,065 B2
Claim 12 of Present Invention
Claim 9 of Patent 11,322,065 B2
Claim 13 of Present Invention
Claim 10 of Patent 11,322,065 B2
Claim 14 of Present Invention
Claim 11 of Patent 11,322,065 B2
Claim 15 of Present Invention
Claim 1 of Patent 11,322,065 B2
Claim 16 of Present Invention
Claim 12 of Patent 11,322,065 B2
Claim 17 of Present Invention
Claim 13 of Patent 11,322,065 B2
Claim 18 of Present Invention
Claim 14 of Patent 11,322,065 B2
Claim 19 of Present Invention
Claim 15 of Patent 11,322,065 B2
Claim 20 of Present Invention
Claim 16 of Patent 11,322,065 B2
Claim 21 of Present Invention
Claim 17 of Patent 11,322,065 B2
Claim 22 of Present Invention
Claim 18 of Patent 11,322,065 B2
Claim 25 of Present Invention
Claim 19 of Patent 11,322,065 B2
Claim 26 of Present Invention
Claim 20 of Patent 11,322,065 B2
Claim 27 of Present Invention
Claim 1 of Patent 11,322,065 B2


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over  U.S. Patent No. 11,322,065 B2 in view of BAE et la. (US# 2019/0237494 hereinafter BAE).
Referring to claims 8 and 23, U.S. Patent No. 11,322,065 B2 as applied above does not specifically disclose further comprising an initialization voltage line disposed in the display area, wherein the external initialization voltage line and the initialization voltage line are connected to each other.
In an analogous art, BAE discloses further comprising an initialization voltage line   disposed in the display area (initialization voltage lines IL in display area DA; Para.0052 Figs. 1-2), wherein the external initialization voltage line (initialization voltage lines IL connecting to VINT in  PA area, which is the non-display area; Para. 0052) and the initialization voltage line are connected to each other (initialization voltage lines IL in display area DA are being connected with initialization voltage lines IL in the PA area; Para.0052 Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of BAE to the system of U.S. Patent No. 11,322,065 B2 in order to hence ensure uniform performance of an organic light-emitting display apparatus.

Claim Objections
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claims 11 and 24, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein each of the external initialization voltage line, the external driving voltage line, and the external common voltage line includes a first layer and a second layer, the first layer is a same layer as a first source/drain layer of the display area, and the second layer is a same layer as a second source/drain layer of the display area”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                          /NELSON M ROSARIO/
Examiner, Art Unit 2624                                                           Primary Examiner, Art Unit 2624